DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on November 14, 2022:
Claims 1-3, 9, and 18 are amended.
	Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on November 14, 2022:
a.	Objection to claim 2 is withdrawn in view of Applicant’s amendment.
b.	35 U.S.C. 112(d) rejections of claims 2-4, and 6 are withdrawn in view of Applicant’s amendment.
c.	35 U.S.C. 101 rejections of the pending claims are withdrawn in view of Applicant’s amendment.
d.	Applicant’s arguments towards the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amer et al. (Pub. No. US 2019/0304157, published on October 3, 2019; hereinafter Amer) in view of Liao et al. (Pub. No. US 2020/0251360, filed on January 31, 2019; hereinafter Liao).

Regarding claims 1, 9, and 18, Amer clearly shows and discloses a method for performing hierarchical classification of data (Abstract); a system for performing hierarchical classification of data, the system comprising: a memory; and at least one processing device coupled to the memory, the at least one processing device is configured to implement the method; and a non-transitory computer-readable medium for storing instructions, wherein the instructions are executed by at least one processing device, wherein the at least one processing device is configured to implement the method (Figure 1C); wherein the method comprising:
receiving, by at least one processing device, input data (A CNN discriminator may still be used to encode the content of the input animations to provide context, [0056]);
encoding the input data into multiple channels comprising a convolutional deep neural network (the CNN Discriminator may mirror the CNN generator. The input video is first encoded into a N frames by k channels representation through size-1 one-dimensional convolution, [0058]);
extracting, by the at least one processing device, one or more features corresponding to the encoded input data (to detect an object, a CNN starts by detecting edges, combining them into more complex structures, such as parts in images, and then reasoning is done at the high-level representation, [0055]);
extracting, by the at least one processing device, one or more temporal structures of the encoded input data (each set of scenes or event sequences, information about a grounded data structure that would appropriately represent each set of scenes or event sequences included within training data 101. Data structure 151 corresponds to a representation of the scene or event sequences that includes each relevant spatio-temporal and object-attribute relationship, [0036]);
identifying, by the at least one processing device, one or more feature dependencies in the encoded input data, wherein the extracting steps and the identifying step are performed by the convolutional deep neural network (FIG. 2B illustrates parsed text 117′ being converted into a spatio-temporal composition graph 152′ (e.g., where composition graph 152′ an example composition graph 152 from FIG. 1C), with nodes for each of the actors (e.g., Neil and Cowboy), props (e.g., bathroom door, beer bottle), and locations (e.g., behind bar, next to chair) in the scene. Each actor is associated with a number of attributes (e.g., the Cowboy has a vest, a hat, and is tall), [0102]); 
combining, by the at least one processing device, the extracted one or more features corresponding to the encoded input data, the extracted one or more temporal structures of the input data, and the identified one or more feature dependencies in the encoded input data, into a combined feature set (Such an event frame may be in the form of a “who” “did what” “to whom” “where” and “when” format. Accordingly, graph module 322 may identify an actor (901A) mapped to the “who” portion of the event frame, identify an action (901B) mapped to the “did what” portion of the event frame, identify an object (901C) mapped to the “to whom” portion of the event frame, identify a location (901D) mapped to the “where” portion of the event frame, and identify a timeframe (901E) mapped to the “when” portion of the event frame, [0187]); and
classifying the combined feature set, and thereby performing the hierarchical classification of data (Computing system 310 may output a rendering of the motion information (1004). For instance, in some examples, animation module 324 may output information about the exemplar animations 380 to a similarity function in order to identify, within a data store of videos (e.g., data store 505), matching or similar videos within the data store, [0194]. User interfaces may be designed such that they enable visualization of explanations generated by the model and allow the user to drill down on decisions, by navigating through a hierarchy or list of exemplar videos to find a video that is relevant (or most relevant) to a search query, [0173]).
Liao then discloses classifying the combined feature set into one or more output classes, and thereby performing the hierarchical classification of data (Referring to FIG. 8A, graph 800A displays features values (e.g., historical additional features 148, current additional features 154, etc.) over time. A first window of time may correspond to class 0 (e.g., normal operation window). A second window of time may correspond to class 1 (e.g., pre-failure window). A third window of time may correspond to class 2 (e.g., failure window), [0101]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Liao with the teachings of Amer for the purpose of using a convolutional neural network to classify input datasets based on a combination of features extracted from the datasets and predicted outcomes associated with the extracted features. 
Regarding claims 2, 10, and 19, Liao further discloses classifying the combined feature set into the one or more output classes using a multilevel classifier (Class 0 may end and class 1 may begin a set amount of time (e.g., 24 hours, 48 hours, etc.) before the failure date (e.g., historical failure date, predicted failure date). Class 1 may end and class 2 may begin at the time of failure of the one or more components. The historical sensor data may be labeled according to the corresponding window (e.g., class 0, 1, or 2), [0101]).  
Regarding claims 4, and 12, Liao further discloses the multilevel classifier is trained with training data associated with the one or more output classes (validating or testing different models, the system 300 uses different hyperparameters in the different models (e.g., where each model uses the same set of historical additional features 148) to determine which hyperparameters provide the highest accuracy, [0059]).   
Regarding claims 5, and 13, Liao further discloses the input data is in the form of one or more modalities, the one or more modalities correspond to an input type (the information used to train the machine learning model may be from specific groups of components of the manufacturing facility having specific characteristics (e.g., components from a specific timeframe, components for a specific type of manufacturing equipment, etc.), [0051]). 
Regarding claims 6, and 14, Liao further discloses the multilevel classifier is configured to facilitate taxonomy classification associated with the one or more modalities (the data set generator 272 may discretize the target output 220 (e.g., to use in classification algorithms for regression problems). Discretization of the target output 220 may transform continuous values of variables into discrete values. In some embodiments, the discrete values for the target output 220 indicate a historical window 256 (e.g., normal operation window, pre-failure window, failure window, etc.). In some embodiments, the discrete values for the target output 220 indicate how much time (e.g., days, hours, etc.) from installation that one or more components failed, [0050]). 
Claims 3, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Liao and further in view of Lee et al. (Pub. No. US 2019/0392729, filed on June 19, 2019; hereinafter Lee).

Regarding claims 3, and 11, Lee then discloses the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models (machine vision algorithms utilize a deep learning network (DLN), for example a convolutional neural network (CNN). Neural networks are computer systems inspired by the human brain. They can be viewed as parallel, densely interconnected computational models that adaptively learn through automatic adjustment of system parameters based on training data, [0099]).  
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Lee with the teachings of Amer, as modified by Liao, for the purpose of extracting features associated with input data for classifying the input data by a applying a convolutional neural network onto extracted features of the input data.
Regarding claim 20, Liao further discloses the multilevel classifier is trained with training data associated with the one or more output classes (validating or testing different models, the system 300 uses different hyperparameters in the different models (e.g., where each model uses the same set of historical additional features 148) to determine which hyperparameters provide the highest accuracy, [0059]).  
Lee then discloses the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models (machine vision algorithms utilize a deep learning network (DLN), for example a convolutional neural network (CNN). Neural networks are computer systems inspired by the human brain. They can be viewed as parallel, densely interconnected computational models that adaptively learn through automatic adjustment of system parameters based on training data, [0099]).



Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Liao and further in view of Liu (Pub. No. US 2019/0220824, published on July 18, 2019).

Regarding claims 7, and 15, Liu then discloses the input data comprises at least one of candidate profiles, resumes, songs, or movies (In step 301, resume data and the optional JOR data is fed to the system. In step 302, the system checks if the resume and JOR data is processed, e.g., presented as structured data with parameters readily to be parsed by the RDTE 203, [0036]).  
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Liu with the teachings of Amer, as modified by Liao, for the purpose of utilizing a predictive model to generate matching data regarding a plurality of resume records data relative to the one or more job descriptions using the predictive model.
Regarding claims 8, and 16, Liu further discloses the one or more features comprises at least one of job skills or educational qualification (the model may learn that a software engineer would have a higher level of success in a position of software architect if he or she advances his/her career from “software engineer” to “senior software engineer” in 5 years than another software engineer who takes more than 10 years to achieve the same senior position. His/her resume would produce a very high career path success match score for a specific candidate based on their past resume data, [0050]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Liao and further in view of Huang et al. (Pub. No. US 2018/0165547, published on June 14, 2018; hereinafter Huang).

Regarding claim 17, Huang then discloses the at least one processing device is configured to classify the data until a terminal class node is reached (classifying until reaching the leaf node of the hierarchical classifier, [0112]-[0117]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Huang with the teachings of Amer, as modified by Liao, for the purpose of extracting features of input data based on a convolutional neural network and classifying the input data with respective to multiple output classes.

Related Prior Art
The following references are deemed relevant to the claims:
Scibor et al. (Pub. No. US 2021/0103422) teaches audio content from a media content item is normalized to a plurality of beats, the beats are partitioned into temporal sections, and acoustic feature groups are extracted from each beat in one or more of the temporal sections. The extracted acoustic feature groups for each beat are provided as input to the CNN on a per temporal section basis to predict whether a beat immediately following the temporal section within the media content item is a candidate for cuepoint placement. 
Kumagai et al. (Pub. No. US 2021/0089827) teaches feature maps are integrated by using the agreement rates with the concept of the filter outputting the feature maps is calculated for each concept and for each of a plurality of clusters, based on the agreement rates and a result of classification of feature maps output from the plurality of filters when an input image is input into the CNN, into each cluster based on values in the feature maps; and feature representation visualization images visualized by using threshold values that are based on values in the integration maps and information on the respective concepts corresponding the integration maps are output in pairs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                         November 18, 2022